Atkins, J., dissenting: In general I am in accord with the dissent filed by Judge Opper, but I think it sufficient to state that although the general rule is that individual or specific items of income or deductions must be treated in conformity with the basic method of accounting employed by the taxpayer and that correction of errors with respect thereto must be made whether urged by either the taxpayer or the respondent, the rule is different where, as here, the taxpayer has maintained for a number of years a practice of treating differently a class or type of expense which is recurring and substantial. In such a case the method of treatment constitutes a method of accounting regularly employed by the petitioner with respect to such type oí deduction and a change of such method may not be allowed without prior application for approval by the respondent. In my opinion such conclusion is required by Brown v. Helvering, 291 U.S. 193; Wright Contracting Co., 36 T.C. 620; and Commissioner v. O. Liquidating Corporation, (C.A. 3) 292 F. 2d 225, certiorari denied 368 U.S. 898, relied upon in our Wright Contracting Co. case.